DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending in the application.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-19, and (1)(c) mupirocin, itraconazole, colistimethate and (2) voriconazole, as the composition species, in the reply filed on January 28, 2021 is acknowledged.
Claims 1-10, 16-17 and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 28, 2021.
Claims 1-22 are pending in the application. Claims 1-10, 16-17 and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species. 
Claims 11-15 and 18-19 will presently be examined to the extent they read on the elected subject matter of record.
 Priority
This application is a CIP of U.S. Patent Application No. 15/976,579 filed May 10, 2018, which is a CIP of U.S. Patent Application No. 14/990,168, now U.S. Patent No. 10,898,455, filed January 7, 2016, which is a CIP of U.S. Patent Application No. 15/597,936, now U.S. Patent No. 10,105,342, filed May 17, 2017, which is a CIP of U.S. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 7,074,392) in view of Patel et al. (US 2015/0320816) and Dhuppad et al. (US2011/0105448).
Applicant’s Invention
Applicant claims a combination treatment method for treating a bacterial or fungal nail infection, the method comprising: providing first composition components for mixing with diluent to formulate a first topical nail composition comprising a nail lacquer for application to an infected nail in a thin layer, wherein the first composition components comprise: mupirocin, itraconazole, urea, and tobramycin, colistimethate, gentamycin or combination thereof; providing a second composition components for mixing with diluent to formulate a second topical nail composition comprising a nail lacquer for application to the infected nail in a thin layer, wherein the second composition components comprise: urea, and one or more of voriconazole or itraconazole. 
Determination of the scope of the content of the prior art
 (MPEP 2141.01)
	Regarding claim 11, Friedman et al. teach a sustained release therapeutic nail varnish composition comprising: (a) an antifungal effective amount of an antifungal agent; (b) a keratolytic agent in an amount sufficient to increase and facilitate penetration of said antifungal agent into the nail; (c) greater than 3% (w/w) of a humectant to trap water (diluent); (d) water in an amount sufficient to hydrate the nail and thereby to further increase permeability of the nail in combination with said keratolytic agent; (e) a liquid nail lacquer component comprising a polymeric film forming agent and a volatile solvent, said agent selected to form a sustained release film upon application of said composition on a nail and evaporation of said volatile urea (col. 14, lines 24-25, claim 5). Friedman et al. teach the nail varnish further comprises an antibacterial agent (col. 14, lines 26-28, claim 6). Friedman et al. teach the antibacterial agent is mupirocin (col. 14, lines 29-31, claim 7). 
Friedman et al. teach the delivery system is in the form of a solution or spray for self-application by the patient. After application of the solution to the nail surface, the solvent evaporates and a film/coating is formed on the surface (col. 7, lines 4-5).
Regarding claim 15, Friedman et al. teach a method of preparing a sustained release varnish or spray formulation for treating the nail and surrounding tissues, comprising the steps of (a) preparing a solution including at least one volatile solvent; (b) adding water to the solution prepared in (a); (c) dissolving the pharmaceutically effective agents, and excipients in the solution prepared in (b); (d) adding the humectant to the solution prepared in (c) when the formulation ingredients are completely Is dissolved; and (e) dissolving the polymeric film-forming agents in the solution prepared in (d) (col. 6, lines 23-33).
Friedman et al. teach the compositions may be applied to the infected nail and surrounding tissues once a day up to once a week (col. 13, lines 41-42). 
Friedman et al. further teach it is understood that the precise concentrations and duration of treatment is a function of the tissue being treated. It is to be noted that 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

Friedman et al. do not specifically disclose the first composition comprises itraconazole and colistimethate or a second composition comprising urea and voriconazole. It is for this reason Patel et al. and Dhuppad et al. are added as secondary references.
Regarding claim 11, Patel et al. teach a composition that is ideal for any skin condition that would benefit from barrier protection (page 1, paragraph 16). Patel et al. teach the composition further comprises one or more of the following ingredients: Mupirocin: 1-5% and Colistimethate: 0.5-3.0% (page 6, claim 3)  The composition of claim 3 or 2 further comprising one or more of the following ingredients : Itraconazole: 0.5-3.0%, Fluconazole: 0.5-3.0%, and Nystatin: 10,000-50,000 U/GM (page 6, claim 4). Patel et al. teach the composition of claim 4 further comprising one of more of the following ingredients: Xylitol: 0.5-2.0%, Rifampin: 0.5-5.0%, Collagen: 0.5-5.0%, Collagenase: 100-500 U/GM, Fluticasone: 0.1-2.0%, Betamethasone: 0.025-0.2%, and Urea: 5-50%. 
Regarding claim 11, Dhuppad et al. teach a stable topical formulation comprising an effective amount of voriconazole or its pharmaceutically acceptable salt, and at least a pharmaceutical carrier; a process for preparing the same and use of such Tinea, Epidermophyton, Trichophyton and Microsporum species in a subject in need thereof, said method comprising applying to an afflicted region of the subject the topical formulation according to claim 21 (page 12, claim 30). Dhuppad et al. teach examples of emollients include urea (page 4, paragraph 57). 
Regarding claim 15, Dhuppad et al. teach a nail lacquer preparation comprising Voriconazole 0.1%, 0.5% and 1% w/w (page 10, Examples 16-18, paragraphs 117-120). 
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Friedman et al., Patel et al. and Dhuppad et al. and use itraconazole and colistimethate in the composition taught by Friedman et al. Friedman et al. teach a sustained release therapeutic nail varnish composition comprising: (a) an antifungal effective amount of an antifungal agent; (b) a keratolytic agent in an amount sufficient to increase and facilitate penetration of said antifungal agent into the nail. Friedman et al. teach the keratolytic agent is urea. Many of the antifungal agents taught by Friedman et al. are azole fungicides. Friedman et al.  re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional ingredients that are used to treat nail infections and skin conditions set forth prima facie obvious subject matter. Therefore, the skilled artisan would have been motivated to combine known ingredients that are used to treat nail infections, with a reasonable expectation of success.
Regarding the claim limitation of application to an infected nail in a thin layer, Friedman et al. teach the application on the nail. One of ordinary skill in the art would have been motivated to apply the nail lacquer in a thin layer since Friedman et al. teach that it is understood that the precise concentrations and duration of treatment is a function of the tissue being treated. As such, one of ordinary skill in the art would have been motivated to apply the nail lacquer in thin layer as a matter of optimization to determine the amount of nail lacquer needed to treat the nail infection.
 re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional ingredients that are used to treat nail infections set forth prima facie obvious subject matter. Therefore, the skilled artisan would have been motivated to combine known ingredients that are used to treat nail infections, with a reasonable expectation of success.
Regarding the claim limitation of application to an infected nail in a thin layer, Dhuppad et al. teach application to an afflicted region such as nail lacquers. One of ordinary skill in the art would have been motivated to apply the nail lacquer in a thin layer as one of ordinary skill in the art would have been motivated to apply the nail lacquer in thin layer as a matter of optimization to determine the amount of nail lacquer needed to treat the nail infection.
.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 7,074,392) in view of Patel et al. (US 2015/0320816) and Dhuppad et al. (US2011/0105448) as applied to claims 11 and 15 above, and further in view of Herschler (US 4,296,104), Arkin et al. (US 2005/0137164) and Shah (US 2012/0157536). 
Applicant’s Invention
Applicant claims a combination treatment method for treating a bacterial or fungal nail infection, the method comprising: providing first composition components for mixing with diluent to formulate a first topical nail composition comprising a nail lacquer for application to an infected nail in a thin layer, wherein the first composition components comprise: mupirocin, itraconazole, urea, and tobramycin, colistimethate, gentamycin or combination thereof; providing a second composition components for mixing with diluent to formulate a second topical nail composition comprising a nail lacquer for application to the infected nail in a thin layer, wherein the second composition components comprise: urea, and one or more of voriconazole or itraconazole. Applicant claims the method further comprises a third topical nail composition for application to the infected nail in a thin layer prior to application of the first topical nail composition and/or the second topical nail composition, the third topical nail composition comprising a solution including NSAID and DMSO.
Determination of the scope of the content of the prior art
 (MPEP 2141.01)
The teachings of Friedman et al., Patel et al., and Dhuppad et al. with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

Friedman et al., as modified by Patel et al., and Dhuppad et al., do not specifically disclose the method further comprises a third topical nail composition for application to the infected nail in a thin layer prior to application of the first topical nail composition and/or the second topical nail composition, the third topical nail composition comprising a solution including NSAID and DMSO or the weight percentage of diclofenac and DMSO of claim 14. It is for this reason Herschler, Arkin et al., and Shah are added as secondary references. 
Herschler teaches the use of urea with pharmaceutical compositions containing DMSO (Abstract). Herschler teaches DMSO-urea, compositions are administered to benefit diseased finger and/or toe nails of human subjects. Administering DMSO and urea to the diseased portion of a nail will soften the diseased portion (col. 5, lines 53-57). Herschler teaches when DMSO is used in the same composition with urea for the removal of cuticle, for treating diseased finger and toe nails, or for the remover of epidermal thickenings the composition should include a hydrophobic ointment base and at least 10 weight percent each of DMSO and urea to be effective. It is also advantageous to apply a salt such as NaCl. Use of such a salt increases the rate at which the nail or thickened skin are softened for removal (col. 7, lines 29-40).

Shah teaches in the Background of the Invention that solution containing diclofenac with dimethyl sulfoxide as skin penetration enhancer was marketed (page 1, paragraph 5). 
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Friedman et al., as modified by Patel et al. and Dhuppad et al., Herschler, Arkin et al., and Shah and pre-treat the nail with a  third composition prior to applying the topical nail composition, wherein the pre-Tinea, Epidermophyton, Trichophyton and Microsporum species in a subject in need thereof, said method comprising applying to an afflicted region of the subject the topical formulation. Dhuppad et al. teach the topical formulation comprising a) voriconazole in the range of about 0.05% to about 2% w/w; b) mometasone furoate in the range of about 0.01% to about 1% w/w; and c) a pharmaceutical carrier. Dhuppad et al. further teach a nail lacquer comprising voriconazole. 
One of ordinary skill in the art before the effective filing date of the invention would have been motivated to mix DMSO and an NSAID and use the mixture as a pre-treatment based on the prior art teachings. Herschler teaches DMSO-urea, compositions are administered to benefit diseased finger and/or toe nails of human subjects. Administering DMSO and urea to the diseased portion of a nail will soften the diseased portion. Arkin et al. teach dermal application of an NSAID such as diclofenac and hence can be beneficially used in the treatment of skin conditions such as, psoriasis (both plaque-type psoriasis and nail bed psoriasis). Arkin et al. teach KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Regarding the amount of DMSO and diclofenac present in the pre-treatment solution, one of ordinary skill in the art would have been motivated to adjust the amount of each component of the composition as a matter of experimentation and optimization. Arkin et al. teach the concentration of the active ingredient, diclofenac, preferably ranges between about 0.5 weight percentage and about 5 weight percentages. Herschler teaches when DMSO is used in the same composition with urea for the removal of cuticle, for treating diseased finger and toe nails, the composition should 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 7,074,392) in view of Patel et al. (US 2015/0320816) and Dhuppad et al. (US2011/0105448) as applied to claims 11 and 15 above, and further in view of Coly-Mycin® M Parenteral Product Sheet (2006, Monarch Pharmaceuticals), Bactroban Ointment (2014, Prescribing Information, GlaxoSmithKline), Doncker et al. Abstract (1990, Br. J. Clin Pract Suppl.), and Voriconazole (2009, Pfizer Canada, Inc.).
Applicant’s Invention
Applicant claims a combination treatment method for treating a bacterial or fungal nail infection, the method comprising: providing first composition components for mixing with diluent to formulate a first topical nail composition comprising a nail lacquer for 
Determination of the scope of the content of the prior art
 (MPEP 2141.01)
The teachings of Friedman et al., Patel et al., and Dhuppad et al. with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

Friedman et al., as modified by Patel et al., and Dhuppad et al., do not specifically disclose the concentration of the components as claimed in claim 18 or the application timing of claim 19. It is for this reason Coly-Mycin® M Parenteral Product Sheet, Bactroban Ointment, Doncker et al. Abstract, and Voriconazole are added as secondary references.
Coly-Mycin® M Parenteral (Colistimethate for Injection, USP) contains 150 mg colistin base activity (page 3, Description).
Bactroban Ointment teaches that each gram of BACTROBAN ointment contains 20 mg mupirocin (page 1, Description).
100 mg daily gave better results than 50 mg daily in treating fungal infections of the skin (entire Abstract).
Voriconazole teaches voriconazole is available as 50 mg and 200 mg tablets (page 1, col. 1, How should this drug be taken?).
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Friedman et al., as modified by Patel et al. and Dhuppad et al., and Coly-Mycin® M Parenteral Product Sheet, Bactroban Ointment, Doncker et al. Abstract, and Voriconazole and use the concentrations of the components claimed as a matter of experimentation and optimization. Patel et al. teach a composition that is ideal for any skin condition that would benefit from barrier protection. Patel et al. teach the composition further comprises one or more of the following ingredients: Mupirocin: 1-5% and Colistimethate: 0.5-3.0%, Itraconazole: 0.5-3.0%, and Urea: 5-50%. Based on these teachings, one of ordinary skill in the art would have been motivated to use the weight percentages taught in the prior art in addition to the recommended dosages taught by Coly-Mycin® M Parenteral Product Sheet, Bactroban Ointment, Doncker et al. Abstract, and Voriconazole. One of ordinary skill in the art would have been motivated to use the recommended dosages of colistimethate, 150 mg; mupirocin, 20 mg; itraconazole, 100 mg; and voriconazole, 20 mg that are recommended by the product sheets, which fall within the dosages that are currently claimed, with a reasonable expectation of success.  One of ordinary skill in the art would have also been motivated to use 10 mg to 1000 mg 
Regarding claim 19, one of ordinary skill in the art would have been motivated to apply the first topical nail composition to the infected nail in a daily administration and the second topical nail composition to the infected nail in a separate, second daily administration because Friedman et al. teach the compositions may be applied to the infected nail and surrounding tissues once a day up to once a week. Because Friedman et al. teach it is understood that the precise concentrations and duration of treatment is a function of the tissue being treated, one of ordinary skill would have been motivated to determine the frequency of application and timing of application of the 2 compositions according to the individual need and professional judgment of the physician or person administering or supervising the administration of the formulations
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRIAE M HOLT/           Examiner, Art Unit 1616                                                                                                                                                                                             
/SUE X LIU/           Supervisory Patent Examiner, Art Unit 1616